Crew III, J. (dissenting).
We respectfully dissent. While we have no quarrel with the proposition that allegations of an unfair labor practice must first be presented to the Public Employment Relations Board, we do not perceive that to be the crux of petitioners’ complaint. In our view, petitioners are alleging that respondents breached the terms of the collective bargaining agreement by reducing their work week to six hours a day, 30 hours per week, whereas the agreement guarantees them eight hours a day, 40 hours per week. Further, we agree with Supreme Court’s determination that the School District’s interpretation of the agreement was arbitrary and capricious in that it was contrary to the plain language of article 15, § I (A) of said agreement. Accordingly, we would affirm Supreme Court’s judgment'.
Peters, J., concurs. Ordered that the judgment is reversed, on the law, without costs, and petition dismissed, with leave to *717petitioners to seek review of the determination of respondent Board of Education of the Susquehanna Valley Central School District from the Public Employment Relations Board.